Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5441310, Barret et al.
	In regards to claim 1, in Figures 3-5, Barret et al disclose a connector that is adapted to establish a sealed connection between first and second hubs (only one hub shown, but the other is impled), the connector comprising: a body that is adapted to be positioned adjacent to the first and second hubs; primary locking means (see Figure 3 below) for connecting the first hub to the second hub; and at least one actuatable reaction member comprising a threaded rod (see Figure 3 below) that is threadingly coupled to the body, wherein, when actuated, an inner surface of the at least one actuatable reaction member is adapted to be urged radially along a line of travel that is axially spaced apart from a sealing interface between the first and second hubs and into direct abutting contact with an outer surface of the first hub.

[AltContent: arrow][AltContent: textbox (1st Hub)][AltContent: arrow][AltContent: textbox (Rod)][AltContent: connector][AltContent: textbox (Primary locking means)][AltContent: rect]
    PNG
    media_image1.png
    930
    867
    media_image1.png
    Greyscale



In regards to claim 3, in Figures 3-5, Barret et al disclose the at least one actuatable reaction member comprises a plurality of actuatable reaction members .
In regards to claim 4, in Figures 3-5, Barret et al disclose the at least one actuatable reaction member further comprises a partial-ring structure that is rotatably coupled to the threaded rod, the inner surface of the at least one actuatable reaction member being an inner surface of the partial-ring structure.
	In regards to claim 6, in Figures 3-5, Barret et al disclose the inner surface of the partial-ring structure has a radius of curvature that is substantially the same as a radius of curvature of the outer surface of the first hub.
.
Response to Arguments
Applicant's arguments filed 5/7/2021 have been fully considered but they are not persuasive.
Applicant argues that Barret et al do not disclose at least one actuatable reaction member comprising a threaded rod that is threadingly coupled to the body, wherein, when actuated, an inner surface of the at least one actuatable reaction member is adapted to be urged radially along a line of travel that is axially spaced apart from a sealing interface between the first and second hubs and into direct abutting contact with an outer surface of the first hub. The Examiner disagrees. Applicant claim language fails to exclude the Barret et al invention. In Figures 3-5, Barrett et al clearly illustrate the claimed invention.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the line of travel 133 of the actuatable reaction members 130 being shown as being offset the sealing interface 135 between the first and second hubs 112A/112B by a distance 134; an actuation force 132 urging the actuatable reaction member(s) 130 toward the outer surface 112S of the lower hub 112A; the actuatable reaction member(s) 130 traveling radially inward along a line of travel 133 that is axially spaced apart from a sealing interface 135 between the two hubs by a distance 134) are not recited in the rejected claim(s).  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M DUNWOODY/Primary Examiner, Art Unit 3679